DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, claims 1-11, 13, 17-10 in the reply filed on July 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
At π[0110], the specification states “[0110] As with the first embodiment, the light emitting device of the present embodiment satisfies the following relation for, among the pixels that emit light of the same color (for example, green), three pixels disposed adjacent to each other in plan view with respect to the surface of the substrate 8 on which the light emitting elements 100 are disposed. In the plan view, the distance X between the center of the light-emission region and the vertex of the microlens is larger than a difference between a distance between the vertex of the microlens 15a and the vertex of the microlens 15b and a distance between the vertex of the microlens 15b and the vertex of the microlens 15c. The pitch of the microlenses 15 is constant in FIG. 9A. The center of the light-emission region and the center (vertex, here) of the microlens are thus disposed to be shifted from each other.” Reference symbols “15a, 15b, 15b” are not shown in the drawings.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s)”
(1) “a distance between the center of the first lens and the center of the second lens and a distance between the center of the first light-emission region and the center of the second light-emission region are different from each other”, in claim 4.  
(2) “the distance between the vertex of the first lens and the vertex of the second lens and a distance between the center of the first light-emission region and the center of the second light-emission region differ from each other”, in claim 19. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shozaki et al. (JP 2013114772 A).
Regarding claim 1, Shozaki discloses a light emitting device (Fig. 5) comprising: a first light emitting element (laminate 2/4/5, Fig. 5a) disposed on a main surface of a substrate (1); and a first lens (8) that is fixed to the substrate (1) and that overlaps a center of a first light-emission region of the first light emitting element (laminate 2/4/5) in plan view in a direction perpendicular to the main surface (Fig. 5), wherein, in the plan view in the direction perpendicular to the main surface, the center (A) of the first light-emission region and a center (B) of the first lens are separated from each other by a first distance in a direction parallel to the main surface (Fig. 5a, π[0075]).
Regarding claim 2, Shozaki discloses a light emitting device wherein, in the plan view, the center of the first lens is a center of gravity of an outer shape of the first lens.
Regarding claim 7, Shozaki discloses a light emitting device wherein the first light emitting element includes a first electrode (2) disposed on the main surface, an organic layer (4) disposed on the first electrode and including a light emitting layer, and a second electrode (5) disposed on the first electrode with the organic layer (4) held between the first electrode and the second electrode, wherein an insulating layer (3) that covers an end of the first electrode (2) and that has an opening on the first electrode is disposed, and wherein, in the plan view, the first light-emission region is a portion where the first electrode, the light emitting layer, and the second electrode are layered on each other at the opening of the insulating layer (Fig. 5a).
Regarding claim 8, Shozaki discloses a light emitting device wherein an insulating layer (7) is disposed on the first light emitting element, and wherein the first lens (8) is disposed in contact with the insulating layer.

Claim(s) 1, 2, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (WO 2019/151278 A1).
Regarding claim 1, Suzuki discloses a light emitting device (Fig. 2) comprising: a first light emitting element (laminate 31/32/33) disposed on a main surface of a substrate (11); and a first lens (50) that is fixed to the substrate (11) and that overlaps a center of a first light-emission region of the first light emitting element in plan view in a direction perpendicular to the main surface (Fig. 2), wherein, in the plan view in the direction perpendicular to the main surface, the center (LN) of the first light-emission region and a center (LN’) of the first lens are separated from each other by a first distance in a direction parallel to the main surface (Fig. 2).
Regarding claim 2, Suzuki discloses a light emitting device wherein, in the plan view, the center of the first lens (LN’) is a center of gravity of an outer shape of the first lens.
Regarding claim 7, Suzuki discloses a light emitting device wherein the first light emitting element includes a first electrode (31) disposed on the main surface, an organic layer (33) disposed on the first electrode and including a light emitting layer, and a second electrode (32) disposed on the first electrode with the organic layer (33) held between the first electrode and the second electrode, wherein an insulating layer (28) that covers an end of the first electrode (31) and that has an opening on the first electrode is disposed, and wherein, in the plan view, the first light-emission region is a portion where the first electrode, the light emitting layer, and the second electrode are layered on each other at the opening of the insulating layer (Fig. 2).
Regarding claim 9, Suzuki discloses a light emitting device wherein an insulating layer (34) is disposed on the first light emitting element, and wherein a space (spaced by layers 35/CF, Fig. 12) is present between the first lens (36) and the insulating layer (34).
Regarding claim 10, Suzuki discloses a light emitting device wherein a color filter (CF) is disposed between the first light emitting element and the first lens (Fig. 12).

Claim(s) 1, 2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (WO 2020/111101 A1).
Regarding claim 1, Suzuki discloses a light emitting device (Fig. 14) comprising: a first light emitting element (laminate 31/32/33) disposed on a main surface of a substrate (11); and a first lens (50) that is fixed to the substrate (11) and that overlaps a center of a first light-emission region of the first light emitting element in plan view in a direction perpendicular to the main surface (embodiments shown in Figs. 11 and 14), wherein, in the plan view in the direction perpendicular to the main surface, the center (LN) of the first light-emission region and a center (LN’) of the first lens are separated from each other by a first distance in a direction parallel to the main surface (embodiment shown in Figs. 11 and 14).
Regarding claim 2, Suzuki discloses a light emitting device wherein, in the plan view, the center of the first lens (LN’) is a center of gravity of an outer shape of the first lens.
Regarding claim 7, Suzuki discloses a light emitting device wherein the first light emitting element includes a first electrode (31) disposed on the main surface, an organic layer (33) disposed on the first electrode and including a light emitting layer, and a second electrode (32) disposed on the first electrode with the organic layer (33) held between the first electrode and the second electrode, wherein an insulating layer (28) that covers an end of the first electrode (31) and that has an opening on the first electrode is disposed, and wherein, in the plan view, the first light-emission region is a portion where the first electrode, the light emitting layer, and the second electrode are layered on each other at the opening of the insulating layer (Fig. 14).
Regarding claim 8, Suzuki discloses a light emitting device wherein an insulating layer (34) is disposed on the first light emitting element, and wherein the first lens (50) is disposed in contact with the insulating layer (embodiment shown in Fig. 14).
Regarding claim 9, Suzuki discloses a light emitting device wherein an insulating layer (34) is disposed on the first light emitting element, and wherein a space (formed by layer 35 and CF, embodiment shown in Fig. 11) is present between the first lens (36) and the insulating layer (34).
Regarding claim 10, Suzuki discloses a light emitting device wherein a color filter (CF) is disposed between the first light emitting element and the first lens (embodiment shown of Fig. 11).
Regarding claim 11, Suzuki discloses a light emitting device wherein a color filter (CF) is disposed on the first lens (50, embodiment shown in Fig. 14).

Claim(s) 1-7, 9, 10, 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koshihara (US 2020/0357854 A1).
Regarding claim 1, Koshihara discloses a light emitting device (Figs. 7-9) comprising: a first light emitting element (20) disposed on a main surface of a substrate (10); and a first lens (610x) that is fixed to the substrate (10) and that overlaps a center (O2) of a first light-emission region (51x, Fig. 7) of the first light emitting element in plan view in a direction perpendicular to the main surface (Fig. 7), wherein, in the plan view in the direction perpendicular to the main surface, the center (O2) of the first light-emission region and a center (O6) of the first lens are separated from each other by a first distance in a direction parallel to the main surface (Figs. 7-9).
Regarding claim 2, Koshihara discloses a light emitting device wherein, in the plan view, the center of the first lens (610) is a center of gravity of an outer shape of the first lens.
Regarding claim 3, Koshihara discloses a light emitting device further comprising: a second light emitting element (20) disposed on the main surface; and a second lens (610z) that is fixed to the substrate (10) and that overlaps a center of a second light-emission region (corresponding to electrode 23z) of the second light emitting element in the plan view in the direction perpendicular to the main surface, wherein, in the plan view in the direction perpendicular to the main surface, a distance between the center (O1) of the second light-emission region and a center (O6) of the second lens (610) is smaller than the first distance (Dx) in the direction parallel to the main surface (Fig. 7).
Regarding claim 4, Koshihara discloses a light emitting device wherein, in the direction parallel to the main surface, a distance (D6x) between the center of the first lens and the center of the second lens and a distance (D2x) between the center of the first light-emission region and the center of the second light-emission region are different from each other (Fig. 7, π[0090]).
Regarding claim 5, Koshihara discloses a light emitting device further comprising: a plurality of sets of a light-emission region (20) and a lens (610) that light from the light-emission region enters, the plurality of sets including a set of the first light-emission region (corresponding to electrode 23y) and the first lens (610y) and a set of the second light-emission region (corresponding to electrode 23x) and the second lens (610y), wherein, in each of the plurality of sets, a direction from a center (O2) of the light-emission region toward a center of the lens (O6) in a direction parallel to the main surface is a direction from a center portion (O1) of a region in which the plurality of sets are disposed toward a peripheral portion thereof (Fig. 7).
Regarding claim 6, Koshihara discloses a light emitting device further comprising: a function region (Fig. 7) in which a plurality of light emitting elements (20) including the first light emitting element (corresponding to electrode 23x) and the second light emitting element (corresponding to electrode 23z) are disposed, wherein, the second light emitting element (corresponding to electrode 23z) is positioned on a center (O1) side of the function region with respect to the first light emitting element (corresponding to electrode 23x). 
Regarding claim 7, Koshihara discloses a light emitting device wherein the first light emitting element includes a first electrode (23) disposed on the main surface, an organic layer (24) disposed on the first electrode and including a light emitting layer, and a second electrode (25) disposed on the first electrode with the organic layer (24) held between the first electrode and the second electrode, wherein an insulating layer (224) that covers an end of the first electrode (23) and that has an opening (245) on the first electrode is disposed, and wherein, in the plan view, the first light-emission region is a portion where the first electrode, the light emitting layer, and the second electrode are layered on each other at the opening of the insulating layer (Fig. 3).
Regarding claim 9, Koshihara discloses a light emitting device wherein an insulating layer (4) is disposed on the first light emitting element, and wherein a space (formed by CF, Fig. 3) is present between the first lens (610) and the insulating layer (4).
Regarding claim 10, Koshihara discloses a light emitting device wherein a color filter (5) is disposed between the first light emitting element and the first lens (Fig. 3).
Regarding claim 13, Koshihara discloses an imaging display device comprising: an imaging device; and as a display part, the light emitting device, wherein a display image of the display part is controlled based on line-of-sight information of a user from the imaging device (Fig. 29, πs[0150-0156).
Regarding claim 17, Koshihara discloses a light emitting device comprising: a first light emitting element (20), a second light emitting element (20), and a third light emitting element (20) that are disposed on a main surface of a substrate (10, Fig. 3); a first lens (610y, Fig. 7) that overlaps a center of a first light-emission region of the first light emitting element in plan view in a direction perpendicular to the main surface; a second lens (610x, Fig. 7) that overlaps a center of a second light-emission region of the second light emitting element in the plan view in the direction perpendicular to the main surface; and a third lens (610z, Fig. 7) that overlaps a center of a third light-emission region of the third light emitting element in the plan view in the direction perpendicular to the main surface, wherein a first pixel (PB) including the first light emitting element, a second pixel (PG) including the second light emitting element, and a third pixel (PR) including the third light emitting element each emit light of a first color, wherein, in the pixels that each emit the light of the first color, the second light emitting element (20 at PG) is disposed between the first light emitting element (20 at PB) and the third light emitting element (20 at PR) in the plan view and is adjacent to the first light emitting element and adjacent to the third light emitting element, and wherein, in the plan view, a distance (Dx) between a center of the second light-emission region and a vertex of the second lens (610x, Fig. 7) is larger than a difference between a distance between a vertex of the first lens (610y) and the vertex of the second lens (610x) and a distance between the vertex of the second lens (610x) and a vertex of the third lens (610z, as shown in Fig. 7, i.e., lenses 610y, 610 x and 610z are arranged at a constant pitch and each have the same planar area, π[0078], a difference between the distance between a vertex of the first lens (610y) and the vertex of the second lens (610x) and a distance between the vertex of the second lens (610x) and a vertex of the third lens (610z) equals 0, as such, a distance Dx is greater than 0).
Regarding claim 18, Koshihara discloses a light emitting device wherein, in the plan view, the distance (Dx) between the center of the second light-emission region and the vertex of the second lens in a direction passing through the vertex of the first lens and the vertex of the second lens is smaller than a distance (Dy) between the center of the first light-emission region and the vertex of the first lens (Fig. 7).
Regarding claim 19, Koshihara discloses a light emitting device wherein, in a direction parallel to the main surface, the distance between the vertex of the first lens and the vertex of the second lens and a distance between the center of the first light-emission region and the center of the second light-emission region differ from each other (Fig. 7, π[0090]).
Regarding claim 20, Koshihara discloses a light emitting device further comprising: a plurality of sets of a light-emission region (20) and a lens (610) that light from the light-emission region enters, the plurality of sets including a set of the first light-emission region (corresponding to electrode 23y) and the first lens (610y) and a set of the second light-emission region (corresponding to electrode 23x) and the second lens (610y), wherein, in each of the plurality of sets, a direction from a center (O2) of the light-emission region toward a center of the lens (O6) in a direction parallel to the main surface is a direction from a center portion (O1) of a region in which the plurality of sets are disposed toward a peripheral portion thereof (Fig. 7).

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879